             Case 1:19-cv-03782 Document 1 Filed 04/28/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


MICROBOT MEDICAL INC.
                                                              No. 19-3782
                                                                  _______________________
                               Plaintiff,
               v.                                              COMPLAINT FOR RECOVERY
                                                                OF SHORT SWING PROFITS
ALLIANCE INVESTMENT MANAGEMENT LTD.,                             UNDER 15 U.S.C. § 78p(b)

                               Defendants.                        JURY TRIAL DEMANDED


               Plaintiff Microbot Medical Inc. (“Microbot” or the “Company”), by Plaintiff’s

attorneys, as and for the Complaint herein, respectfully alleges as follows on knowledge as to

itself and its own acts, and on information and belief as to all other matters:

                                     NATURE OF ACTION

       1.    This is an action to recover “short-swing” profits under Section 16(b) of the

Securities Exchange Act of 1934, as amended (the “Act”), 15 U.S.C. § 78p(b).

       2.    Section 16(b) is a strict liability statute. A plaintiff must prove only that the

defendant was an insider of a public company who profited from the purchase and sale of the

company’s securities within a period of less than six months. Evidence of the defendant’s intent,

misuse of information, or bad faith is irrelevant and not required. Section 16(b) is not punitive,

and insiders are simply required to disgorge profits realized in violation of the Act.

       3.    Defendant Alliance Investment Management Ltd. (“Alliance”) was, at all relevant

times (meaning at all times during the period of the short-swing trading alleged herein), a

beneficial owner of more than 10% of the Company’s outstanding common stock and a statutory

insider of the Company, and profited from purchases and sales of the Company’s common stock

within a period of less than six months. Alliance must return the profits realized from these

transactions to the Company.
             Case 1:19-cv-03782 Document 1 Filed 04/28/19 Page 2 of 6



                                 JURISDICTION AND VENUE

       4.    This Court has jurisdiction over this action pursuant to Section 27 of the Act, 15

U.S.C. § 78aa.

       5.    Venue is proper in this Court pursuant to Section 27 of the Act, 15 U.S.C. § 78aa.

At all relevant times, Microbot common stock was traded on the NASDAQ, an exchange

headquartered and located within this District. One or more of the purchases or sales giving rise

to liability as alleged herein occurred on the NASDAQ within the District. Alliance is a Jamaican

financial services firm engaged in the business of investing in and trading securities and

managing and/or maintaining custody of client accounts invested in and trading securities,

including the Company’s securities, on exchanges and markets located in this District.

Additionally, Defendant Alliance is a non-resident alien entity in relation to the United States,

and venue is proper in any U.S. district, including this District, pursuant to 28 U.S.C. § 1391(d).

                                          THE PARTIES

       6.        Plaintiff Microbot is a Delaware corporation, with principal executive offices at:

25 Recreation Park Drive, Unit 108, Hingham Massachusetts 02043. The Company is in the

business of creating micro-robotic technology devices for use in various fields of medicine.

       7.    Upon information and belief, Defendant Alliance is a financial services and asset

management firm and Jamaican registered company (Companies Office of Jamaica Reg. No.

55495), with offices at 7 Belmont Road, Saint Andrew, Kingston 5, Jamaica. Alliance purports

to offer exclusively non-U.S. customers access to the U.S. securities trading markets by opening

online trading accounts managed and maintained by Alliance.




                                                 2
              Case 1:19-cv-03782 Document 1 Filed 04/28/19 Page 3 of 6



                                   STATUTORY REQUISITES

        8.     At all relevant times, Microbot’s common stock was registered under Section

12(b) of the Act, 15 U.S.C. § 78l.

        9.    At all relevant times, Alliance was the “beneficial owner” of more than 10% of the

outstanding common stock issued by Microbot, and a corporate insider of the Company subject

to Section 16(b).

        10.   This action is brought within two years of the occurrence of the violations described

herein, or within two years of the time when Alliance was required to report any transactions in

reports required to be filed with the SEC under Section 16(a) of the Act, 15 U.S.C. § 78p(a). The

statute of limitations has not yet begun to run on any transactions that were either not reported or

misleadingly reported by Alliance, and not otherwise publicly disclosed or available to the

Plaintiff.

        11.   No exemptions are available to Alliance, or to the transactions giving rise to Section

16(b) liability, as further described herein.

                          SHORT SWING TRADING BY ALLIANCE

        12.   On January 17, 2019, Alliance filed a Form 3 with the SEC, indicating that, as of

November 16, 2018, Alliance was the “beneficial owner” of a total of 300,320 shares of

Microbot common stock, amounting to approximately 10.09% of the Company’s total

outstanding common stock.

        13.   On January 17, 2019, Alliance also filed a Form 4 with the SEC, in which Alliance

reported engaging in the following purchases and sales of Microbot common stock, on the dates

and at the prices indicated below, while Alliance was the beneficial owner of more than 10% of




                                                 3
             Case 1:19-cv-03782 Document 1 Filed 04/28/19 Page 4 of 6



Microbot’s outstanding common stock, and a statutory insider of Microbot for purposes of

Section 16 of the Act:

 Date                     Transaction                 Number of Shares        Price/Share
 November 19, 2018        Purchase                    2,400                   $2.9975
 November 21, 2018        Purchase                    24,873                  $2.2114
 November 21, 2018        Sale                        6,309                   $2.9556
 November 26, 2018        Purchase                    37,986                  $1.9541
 January 8, 2019          Sale                        2,269                   $2.6983
 January 9, 2019          Purchase                    14,280                  $2.1873
 January 9, 2019          Sale                        1,280                   $2.2678
 January 14, 2019         Purchase                    1,773                   $6.4391
 January 14, 2019         Sale                        281,273                 $8.1554


       14.   The purchases and sales listed in the table above may be matched, using the “lowest

in, highest out” method, to calculate a total of approximately $481,011 in short swing profits

realized by Alliance, and recoverable by the Company under Section 16(b).

                                            COUNT I

          (Profits Recoverable Under Section 16(b) of the Securities Exchange Act)

       15.   Plaintiff repeats and re-alleges the allegations in Paragraphs 1-14, above.

       16.   Alliance had a direct or indirect “pecuniary interest” in all of the shares of Microbot

common stock purchased and sold in the transactions identified in Paragraph 13, above.

       17.   Alliance realized short swing profits of approximately $481,011 as a result of the

transactions identified in Paragraph 13, which Alliance must disgorge to the Company under

Section 16(b).

                                            COUNT II

       18.   As a precaution against possible errors of detail attributable to inaccuracies in the

public record, Count II preserves Plaintiff’s right to pursue additional profits potentially owed by




                                                 4
               Case 1:19-cv-03782 Document 1 Filed 04/28/19 Page 5 of 6



Alliance to the Company as a result of additional transactions discovered during the course of

this action.

        19.    Specifically, Alliance appears not to have reported or otherwise disclosed one or

more transactions in Microbot common stock, during the period between July 2, 2018 (the date

on which Alliance’s manager signed Alliance’s Schedule 13D filing with the SEC, which

reported Alliance’s cumulative “beneficial ownership” of approximately 5.69% of Microbot’s

outstanding common stock, as defined for purposes of Sections 13(d) and 16 of the Act) through

November 16, 2018 (the date on which Alliance disclosed more than 10% beneficial ownership

of Microbot’s outstanding common stock, as reported on Alliance’s Section 16 filings with the

SEC and described in Paragraphs 12-13 of COUNT I, above).

        20.    Plaintiff intends to discover any unreported transactions by Alliance while Alliance

was a statutory insider of the Company during the course of this action, which may increase

Plaintiff’s estimate of Alliance’s Section 16(b) liability to the Company (as calculated in

COUNT I).

                                  DEMAND FOR JURY TRIAL

                Plaintiff hereby demands a trial by jury as to all issues so triable.




                                                   5
             Case 1:19-cv-03782 Document 1 Filed 04/28/19 Page 6 of 6



                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiff demands judgment:

(a)    Requiring Defendant to account for and pay to Plaintiff the short swing profits

       recoverable from it under the Act, together with appropriate pre- and post-judgment

       interest and costs of this suit;

(b)    Awarding to Plaintiff its costs and disbursements, including reasonable attorney's,

       accountant’s, and expert witness fees; and

(c)    Granting such other and further relief as the Court deems just and proper.



Dated: April 28, 2019

s/ Miriam Tauber                                 s/ David Lopez
__________________________________               _____________________________________
Miriam Tauber (MT-1979)                          David Lopez (DL-6779)
MIRIAM TAUBER LAW PLLC                           LAW OFFICES OF DAVID LOPEZ
885 Park Ave. 2A                                 P.O. Box 323, 171 Edge of Woods. Rd.
New York, NY 10075                               Southampton, NY 11969
(323) 790-4881                                   (631) 287-5520
MiriamTauberLaw@gmail.com                        DavidLopezEsq@aol.com

                          Attorneys for Plaintiff Microbdot Medical, Inc.




                                                6
